         Case 2:03-cr-00197-RAJ Document 299-1 Filed 03/12/20 Page 1 of 10 PageID# 1007
AO 245 S(Rev. 2/99)(EDVA rev.1) Sheet \ Judgment in a Criminal Case

                                                                                                 FILED
                              UNITED STATES DISTRICT G0UR1
                                        Eastern District of Virginia                          •AIL 20 2m
                                                  Norfolk Division
                                                                                        CLERK. U.S. DISTRICT COURT
UNITED STATES OF AMERICA
                                                                                               NORFOLK. VA

         V.                                                      Case Number 2;03CR00197-006

THOMAS F. MCCOY,

Defendant.


                                     JUDGMENT IN A CRIMINAL CASE

        The defendant. THOMAS F. MCCOY,was represented by William P. Robinson, Jr., Esquire.

        The defendant pleaded guilty to count(s)8,9,47, and 48. Accordingly, the defendant is adjudged guilty
of the following count(s), involving the indicated offense(s):
                                                                               Date Offense
Title & Section                           Nature of Offense                     Concluded     Count Numberfsl

18:1951 and 2                   INTERFERENCE WITH COMMERCE BY THREAT              2-27-03              8
                                 OR VIOLENCE(Felony)
18:924 (c)(1)(A)(ii) and 2       USING A FIREARM DURING AND IN RELATION TO        2-27-03              9
                                 A CRIME OF VIOLENCE (Felony)

        On motion of the United States, the court dismissed the count(s) remaining in the Indictment.

      As pronounced on July 12, 2004, the defendant is sentenced as provided in pages 2 through 8 of this
Judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

        IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district within
30 days of any change of name, residence, or maiiing address until all fines, restitution, costs, and speciai
assessments imposed by this judgrr^enFafe fully paid.

        Signed this            day of




                                                                          A. Jacksof
                                                                        tates DistriofJudge

Defendant's SSN: XXX-XX-XXXX USM#: 55535-083
Defendant's Date of Birth: 1-9-84
Defendant's Mailing Address: Chesapeake City Jail, 400 Albemarle Drive, Chesapeake, VA 23322
Defendant's Residence Address: 1007 Whitehurst Landing Road, Virginia Beach, VA 23464




                                          Exhibit E-1
                                                                                                                W
         Case 2:03-cr-00197-RAJ Document 299-1 Filed 03/12/20 Page 2 of 10 PageID# 1008
AO 245 S{Rev. 2/99)(EDVA rev.1) Sheet   - Continuation of counts from page 1


                                                                                            Judgment-Page 2 of 8
Defendant: THOMAS F. MCCOY
Case Number: 2:03CR00197-006

                                        Continuation of Counts from Page 1


                                                                               Date Offense
Title & Section                          Nature of Offense                      Concluded     Count Numberfsl

18:1951 and 2                   INTERFERENCE WITH COMMERCE BY THREAT             9-4-03               47
                                OR VIOLENCE(Felony^
18:924(c)(1)(A)(ii) and 2       USING A FIREARM DURING AND IN RELATION TO        9-4-03               48
                                A CRIME OF VIOLENCE(Felony)
       Case 2:03-cr-00197-RAJ Document 299-1 Filed 03/12/20 Page 3 of 10 PageID# 1009
AO 245 S(Rev. 2/99)(EDVA rev.1)Sheet t. imprisonment


                                                                                          Judgmenl-Page 3 of 8
Defendant: THOMAS F. MCCOY
Case Number: 2:03CR00197-006
                                                  IMPRISONMENT

        The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be Imprisoned
for a term of FOUR HUNDRED TWENTY-ONE (421) MONTHS.

        This term consists of Thirty-seven (37) months on count 8, and Thirty-seven (37) months on count 47, all
to be served concurrently: Eighty-Four(84) months on count 9, to be served consecutively, and a term of Three
Hundred (300) months on count 48, to be served consecutively.

       The court makes the following recommendations to the Bureau of Prisons:

       The court recommends that while Incarcerated the defendant be enrolled In educational and vocational
programs, immediately.

       The defendant Is remanded to the custody of the United States Marshal.




                                                       RETURN

       I have executed this Judgment as follows:




       Defendant delivered on                       to                               at
                    , with a certified copy of this Judgment.

              OM       (date of distribution)
  P.O.(2)*
  Mshl.(4)
  U.S.Atty.                                                United States Marshal
  U.S.Coll.
  Dft. Cnsl.                           By
  PTS                                                           Deputy Marshal
  Financial
  Registrar
  ob
        Case 2:03-cr-00197-RAJ Document 299-1 Filed 03/12/20 Page 4 of 10 PageID# 1010
 AO 245 S(Rev. 2/99)(EDVA rev.1)She    ^Supervised Release


                                                                                              Judgment--Page 4 of 8
 Defendant: THOMAS F. MCCOY
 Case Number: 2:03CR00197-006
                                              SUPERVISED RELEASE

        Upon release from Imprisonment, the defendant shall be on supervised release for a term of FIVE (5)
YEARS.

       This term consists of Three(3) years on count 9, Three(3) years on count 48, Five(5) years on count 8,
and Five (5) years on count 47, all to run concurrently.

The Probation Office shall provide the defendant with a copy of the standard conditions and any special conditions
of supervised release.

        The defendant shall report to the probation office in the district to which the defendant Is released within
        72 hours of release from the custody of the Bureau of Prisons.

        While on supervised release, the defendant shall not commit another federal, state, or local crime.

        While on supervised release, the defendant shall not Illegally possess a controlled substance.

        While on supervised release, the defendant shall not possess a firearm or destructive device.

        If this judgment imposes a fine or a restitution obligation. It shall be a condition of supervised release that
        the defendant pay any such fine or restitution in accordance with the Schedule of Payments set forth in
        the Criminal Monetary Penalties sheet of this judgment.

                            STANDARD CONDITIONS OF SUPERVISED RELEASE

The defendant shall comply with the standard conditions that have been adopted by this court(set forth below):
1) The defendant shall not leave the judicial district without the permission of the court or probation officer.
2) The defendant shall report to the probation officer and shall submit a truthful and complete written report
     within the first five days of each month.
3) The defendant shall answer truthfully all inquiries by the probation officer and follow the Instructions of the
   probation officer.
4) The defendant shall support his or her dependents and meet other family responsibilities.
5) The defendant shall work regularly at a lawful occupation unless excused by the probation officer for
    schooling, training, or other acceptable reasons.
6) The defendant shall notify the Probation Officer within 72 hours, or earlier if so directed, of any change in
     residence.
7) The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute,
   or administer any narcotic or other controlled substance, or any paraphernalia related to such substances,
   except as prescribed by physician.
8) The defendant shall not frequent places where controlled substances are illegally sold, used, distributed or
    administered.
9) The defendant shall not associate with any persons engaged In criminal activity, and shall not associate with
    any person convicted of a felony unless granted permission to do so by the probation officer.
10) The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall
    permit confiscation of any contraband observed in plain view of the probation officer.
11) The defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by
    a law enforcement officer.
12) The defendant shall not enter Into any agreement to act as an Informer or a special agent of a law
    enforcement agency without the permission of the court.
13) As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned
    by the defendant's criminal record or personal history or characteristics, and shall permit the probation officer
    to make such notifications and to confirm the defendant's compliance with such notification requirement.
       Case 2:03-cr-00197-RAJ Document 299-1 Filed 03/12/20 Page 5 of 10 PageID# 1011
AO 245 S(Rev. 3/99)(EDVA rev.) Sheet     -^nt'd) - Supervised Release


                                                                                        Judgment-Page 5 of 8
Defendant: THOMAS F. MCCOY
Case Number: 2:03CR00197-006

                                       SPECIAL CONDITIONS OF SUPERVISION

While,on supervised release, pursuant to this Judgment, the defendant shall also comply with the following
additional conditions:

1) The defendant shall not incur new credit card charges or open additional lines of credit without the approval
   of the probation officer.
2) The defendant shall provide the probation officer with access to requested financial information.
3) As reflected in the presentence report, the defendant presents a low risk of future substance abuse and
    therefore,the Court hereby suspends the mandatory condition for substance abuse testing as defined by 18
    U.S.C. 3563(a)(5). However, this does not preclude the United States Probation Office from administering
   drug tests as they deem appropriate.
4) As directed by the probation officer, the defendant shall apply monies received from income tax refunds,
    lottery winnings,inheritances,judgments,and any anticipated or unexpected financial gains to the outstanding
   court-ordered financial obligation.
5) Any balance that remains unpaid on the special assessment and restitution at the inception of supervision
   shall be paid by the defendant in installments of not less than $100.00 per month, until paid in full. Said
   payments shall commence sixty(60)days after defendant's supervision begins.
        Case 2:03-cr-00197-RAJ Document 299-1 Filed 03/12/20 Page 6 of 10 PageID# 1012
 AO 245 S(Rev. 3/99)(EDVA rev.) Shee   jinancial Penalties


                                                                                            Judgment-Page 6 of 8
 Defendant: THOMAS F. MCCOY
 Case Number: 2:03CR00197-006
                                        CRIMINAL MONETARY PENALTIES

The defendant shall pay the following total monetary penalties in accordance with the schedule of payments set
out below.



                       Count                                 Special Assessment              Fine
                          8                                            $100.00
                          9                                            $100.00
                         47                                            $100.00
                         48                                            $100.00
                       Total                                           $400.00

                                                              FINE

No fines have been imposed in this case.

                                           SCHEDULE OF PAYMENTS

Payments shall be applied in the following order: (1)assessment;(2) restitution; (3)fine principal;(4) cost of
prosecution;(5)interest;(6) penalties.

The special assessment is due in full immediately. If not paid immediately, the court authorizes the deduction of
appropriate sums from the defendant's account while in confinement in accordance with the applicable rules and
regulations of the Bureau of Prisons.

Any special assessment, restitution, or fine payments may be subject to penalties for default and delinquency.

Any balance that remains unpaid on the special assessment and restitution at the inception of supervision shall
be paid by the defendant in installments of not less than $100.00 per month, until paid in full. Said payments shall
commence sixty(60)days after defendant's supervision begins.

If this Judgment imposes a period of imprisonment, payment of Criminal Monetary penalties shall be due during
the period of imprisonment.

All criminal monetary penalty payments are to be made to the Clerk, United States District Court, except those
payments made through the Bureau of Prisons' Inmate Financial Responsibility Program.
        Case 2:03-cr-00197-RAJ Document 299-1 Filed 03/12/20 Page 7 of 10 PageID# 1013
AO 245 S(Rev. 3/99)(ED\/A rev.) Sheet 6 - Restitution and Forfeiture


                                                                                          Judgment-Page 7 of 8
Defendant: THOMAS F. MCCOY
Case Number: 2:03CR00197-006
                                             RESTITUTION AND FORFEITURE

                                                         RESTITUTION

        The court, pursuant to the Victim and Witness Restitution Act, finds that the following Is/are victim(s) of
defendant's criminal conduct and has/have sustained loss In the Indicated amounts and orders $38,209.77
restitution by the defendant as follows:

 Name & address of paveefsl                                                                Amount




 As to Counts 8 and 47:

 A&N Corporate Offices                                                                            $5,600.00
5501 Femcroft Road
 Sandston,VA 23150

Burger King Restaurants                                                                           $2,600.00
5505 Blue Lagoon Drive
 Miami, FL 33126

 Cottman Transmission Systems                                                                     $2,300.00
240 New York Drive
 Fort Washington, PA 19034
 Dollar Tree Stores, Inc.                                                                        $17,920.72
500 Volvo Parkway
Chesapeake, VA 23320

Farm Fresh Grocery Store                                                                          $1,291.70
853 Chimney Hill Shopping Center
Virginia Beach, VA 23452

Food Lion, LLC                                                                                      $820.00
Post Office Box 1330
Salisbury, NC 28145-1330
Marshalls Department Store, Inc.                                                                    $849.26
770 Cochituate Road
Framingham, MA 01701

McDonald's Corporation                                                           Exact amount not provided
McDonald's Plaza
Oak Brook, IL 60523

Radio Shack Corporation                                                                           $4,709.09
100 Throckmorton Street
Suite 700
Fort Worth, TX 76102
         Case 2:03-cr-00197-RAJ Document 299-1 Filed 03/12/20 Page 8 of 10 PageID# 1014

 AO 245 S(Rev. 3/99)(EDVA rev.) Sheet 6 - Restitution and Forfeiture continued


                                                                                           Judgment--Page 8 of 8
 Defendant: THOMAS F. MCCOY
 Case Number: 2:03CR00197-006



                                              RESTITUTION AND FORFEITURE


  Victim #11                                                                                             $330.00

  Victim #12                                                                                             $149.00

  Victim #17                                                                                             $730.00

  Victim #25                                                                                              $20.00

  Victim #26                                                                                              $20.00

  Victim #27                                                                                              $30.00

  Victim #41                                                                                             $295.00

 Victim #48                                                                                               $45.00

 Victim #62                                                                                              $500.00

 (see accompanying restitution judgment)
                                                                                 Total               $38,209.77


       Payments of restitution are to be made to Clerk, U. 8. District Court.

       Restitution is due and payable immediately.

      Any balance that remains unpaid on the special assessment and restitution at the inception of
supervision shall be paid by the defendant in installments of not less than $100.00 per month, until paid in full.
Said payments shall commence sixty(60)days after defendant's supervision begins.

       Interest on Restitution has been waived.                     ;

     Restitution is to be paid jointly and severally with Montra L. Owen, Michael J. Bellamy, Reginald K.
Denson, William T. Williams, John A. Salgado, and Floyd C. Jacobs, co-defendants in docket number
2:03cr197.

       Restitution is not applicable to counts 9 and 48.

       Each restitution payment shall be divided proportionately among the payees named.



                                                         FORFEITURE
Forfeiture has not been ordered in this case.
Case 2:03-cr-00197-RAJ Document 299-1 Filed 03/12/20 Page 9 of 10 PageID# 1015




                                                                                                   Ffl^
                                                                                               tWOagMgriliPT


                               IN THE UNITED STATES DISTRICT COURT                    1 I ^ g«
                               FOR THE EASTERN DISTRICT OF VIRGINIA                  ;    I        ^
                                          NORFOLK DIVISION                                i
                                                                                                               J ;j
                                                                                         CtSSK. U.S. DfSTSICTCOU^
                                                                                         _     ^40RFGUC.\A          i
     UNITED STATES OF AMERICA

     V.                                                                   No. 2:03cr197-006

     THOMAS F. McCOY

                                      RESTITUTION JUDGMENT

     1.     The defendant is sentenced to pay,as restitution,$38,209.77,jointly and severally with any
            co-defendants who are ordered to pay restitution for the same losses.' The amount of
            restitution paid to any victim,collectively,shall not exceed the Victim's Total Loss fix>m the
            offenses ofconviction.

  2.       The victims'names and addresses,and the amount due each victim,is listed in Attachment
           A to diis Restitution judgment
  3.       Pursuant to 18 U.S.C.§§ 3612(bXG)and 3664(d)(4), Attachment A is hereby ORDERED
           SEALED,but it shall be,upon request,released to the United States Attomey's Office and
           the Probation Office. A copy of^s Restitution Judgment may be provided by the United
           States Attomejr's Office. A copy of this Restitution Judgment may be provided to each
           victim listed in Attachment A but the names of all other victims shall be redacted. The
           Cleric's records of payments to the victinis in this case shall also be SEALED, but upon
           request shall be provided to the United States Attomey's Office and the Probation Office.

 4.        Inter^tr

           r      is waived.


                  accrues as provided in 18 U.S.C.§ 3612(f).

 5.        Restitution is due and payable immediately. The defendant shall make a bona fide effort to
           pay restitution in fiill as soon as practical.

 6.       Ifincarcerated, the defendant shall participate in the Bureau of Prisons' Inmate Financial
          Responsibility Program at a rate of at least $25 per quarter, or if assigned as a UNICOR
          grade 1 through 4 employee,at least 50% ofthe prisoner's monthly pay.


          'The presently known co-defendants are Floyd C- Jacobs, Docket No. 2:03CR197-007;
 Reginald K.Denson,Docket No.2:03CR197-003; Michael J. Bellamy,Docket No.2;03CR197-
 002; Montra L. Owen,Docket No. 2:03CRI97-001; John A.Salgado, Docket No.2:03CR 197-
 005; and William T. Williams, Docket No. 2:03OR197-004.




01                        S8668EBCS^.            aJinbsa 'aan q uosKim                         :60 LQ 20 3nH
Case 2:03-cr-00197-RAJ Document 299-1 Filed 03/12/20 Page 10 of 10 PageID# 1016




   United Stales of America v. Thomas F. McCoy
   Restitution Judgment, page 2


   7.      The defendant shall pay to the Clerk at least %          per month beginning

            ^6

  8.      All payments shall be made to the Cla-k ofCourt, United States District Courl,600 Granby
          Street, Norfolk, VA 23510.

  9.      The defendant shall notify, within 30 days, the Clerk of Coun and the United States
          Attorney's OfBce,Financial Litigation Unit,8000 World Trade Center,Norfolk, VA 23510
          of:(a) Any change ofname,residence, or mailing address; and(b)Any material change in
          economic circumstances that affects the ability to pay restitution.

  10.     Priority ofPayments to Victims.

          First, the Clerk shall make payments in full to those victims owed restitution in the amount
          ofless than S100.00. Second,the Clerk shall make payments in S100 increments to each of
          the remaining victims until all victims have been paid in full. The victim owed the least
          shall receive the first payment The victim owed the setmnd least shall receive the second
          payment,and so on until all victims have received a payment. Tlie process shall be repeated
          imtil all victims have been paid in full.


                                                  ..■<7




                                          ^ fONDA.j;i.q5goN
                                              STATES'te^CT JUDGE


                   12^ day of^^5504.
                                                             /

  ENTERED this

  at Norfolk, Virginia




 I 1 -d                   gsBsseGts^            a.jTnbs3         *331   a   uosRriu       efrTiGO LO 20 Sno
